10-3920-ag
         Kadria v. Holder
                                                                                       BIA
                                                                               A078 280 103
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 1st day of December, two thousand eleven.
 5
 6       PRESENT:
 7                RALPH K. WINTER,
 8                REENA RAGGI,
 9                SUSAN L. CARNEY,
10                   Circuit Judges.
11       _______________________________________
12
13       LAHIM KADRIA,
14                Petitioner,
15
16                          v.                                  10-3920-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:               Michael P. Diraimondo, Melville, New
24                                     York.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General; Janice K. Redfern, Senior
28                                     Litigation Counsel; Theodore C.
29                                     Hirt, Attorney, Office of
30                                     Immigration Litigation, United
31                                     States Department of Justice,
32                                     Washington D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Lahim Kadria, a native and citizen of

 6   Albania, seeks review of the September 21, 2010, order of

 7   the BIA denying his motion to reopen his removal

 8   proceedings.   In re Lahim Kadria, No. A078 280 103 (B.I.A.

 9   Sept. 21, 2010).   We assume the parties’ familiarity with

10   the underlying facts and procedural history in this case.

11   We review the BIA’s denial of Kadria’s motion to reopen for

12   abuse of discretion.   See Ali v. Gonzales, 448 F.3d 515, 517

13   (2d Cir. 2006).

14       The BIA did not abuse its discretion in denying

15   Kadria’s motion to reopen as untimely, as he filed it more

16   than seven years after the BIA’s order upholding an

17   immigration judge’s underlying merits decision.    8 U.S.C.

18   § 1229a(c)(7)(C)(i) (providing that a motion to reopen must

19   be filed within 90 days of the final administrative

20   decision); 8 C.F.R. § 1003.2(c)(2) (same).   Although the

21   time limitation does not apply to a motion to reopen seeking

22   to apply for asylum “based on changed circumstances arising


                                   2
 1   in the country of nationality or in the country to which

 2   deportation has been ordered, if such evidence is material

 3   and was not available and could not have been discovered or

 4   presented at the previous hearing,”   8 C.F.R.

 5   § 1003.2(c)(3)(ii);see also 8 U.S.C. § 1229a(c)(7)(C)(ii),

 6   substantial evidence supports the BIA’s finding that Kadria

 7   did not demonstrate a change in country conditions in

 8   Albania.   The evidence submitted indicated a continuation,

 9   from the time of Kadria’s initial application to the time of

10   his motion to reopen, of political violence and divisiveness

11   between the Socialist Party and the Democratic Party, as

12   well as the election of the Democratic Party to power.

13   Because the evidence did not document any current harm to

14   Democratic Party supporters, let alone an increase in such

15   harm since the time of Kadria’s hearing in 2001, the BIA

16   reasonably concluded that Kadria had not demonstrated a

17   material change in conditions.    See Jian Hui Shao v.

18   Mukasey, 546 F.3d 138, 169 (2d Cir. 2008) (holding that when

19   the agency explicitly considers relevant evidence of country

20   conditions in evaluating a motion to reopen, this Court

21   reviews the agency’s factual findings under the substantial

22   evidence standard).   There is no indication that the BIA


                                   3
 1   failed to consider any evidence.   See Wei Guang Wang v. BIA,

 2   437 F.3d 270, 273-74 (2d Cir. 2006).

 3       For the foregoing reasons, the petition for review is

 4   DENIED.   As we have completed our review, any pending motion

 5   for a stay of removal in this petition is DISMISSED as moot.

 6   Any pending request for oral argument in this petition is

 7   DENIED in accordance with Federal Rule of Appellate

 8   Procedure 34(a)(2), and Second Circuit Local Rule

 9   34.1(b).34.1(b).

10                               FOR THE COURT:
11                               Catherine O’Hagan Wolfe, Clerk
12
13




                                   4